Exhibit 10.2

NOTE PURCHASE AGREEMENT

     This Note Purchase Agreement, dated January ___, 2009, is between
__________________ (the “Lender”), and BEACON ENTERPRISE SOLUTIONS GROUP, INC.,
a Nevada corporation (the “Borrower”).

          1. Authorization and Issuance of the Notes.

     1.1 Authorization of the Note. In order to (i) refinance $200,000 in
existing senior notes and (ii) finance its working capital needs (collectively,
the “Use of Net Proceeds”), the Borrower has authorized the issuance of
Convertible Promissory Notes in the aggregate principal amount of up to $500,000
(the “Aggregate Financing Amount”), in connection with which the Lender will
provide $_________ (the “Lender Loan Amount”), which Lender Loan Amount will be
(i) on those terms as are evidenced in the form of Exhibit A (the “Note”) and
(ii) dated the Closing Date (as defined below).

     1.2 Issuance of the Note. The Borrower will issue the Note to the Lender at
the Closing provided for in Section 2. At the Closing, the Lender will loan to
the Borrower, on the terms and subject to the conditions hereof, an amount equal
to the Lender Loan Amount. The aggregate amount of this Note and the other
convertible promissory notes (the “Other Notes”) issued to Lenders will not
exceed the Aggregate Financing Amount.

     1.3 Covenants.

     (A) Contribution to Borrower. The Lender and the Borrower agree that the
net proceeds from the issuance of Notes shall be deposited in an interest
earning account of the Borrower and shall be available to make payments in
accordance with the stated Use of Net Proceeds.

     (B) Negative Covenants. The Borrower covenants and agrees that, at any time
that the Note is outstanding, it shall not (i) grant a new security interest in
or pledge any of its assets or (ii) issue any new debt for borrowed money that
ranks senior to or pari passu with the debt represented by the Note.

     (C) Subordination. The Lender acknowledges and agrees that its rights in
the Note and any security interest associated thereby shall be subordinated to
the rights of the Borrower’s existing secured creditors and shall be pari passu
with the rights and security interests of the holders of the Other Notes. The
Lender agrees to execute such documents and instruments as the Borrower may
reasonably request from time to time in order to evidence such subordination.

     1.4 Representations and Warranties.

     The Borrower represents and warrants as follows:

     (A) Capitalization. The authorized capital stock of the Borrower consists
of 70,000,000 shares of Common Stock, par value $0.001, and 5,000,000 shares of
Preferred Stock.

--------------------------------------------------------------------------------

Additional information about the capital structure of the Borrower may be found
in the Annual Report on Form 10-K and the other Public Information (as defined
below). The Borrower has reserved for issuance and/or delivery upon conversion
of the Note and the Other Notes such number of shares of Common Stock as shall
be required for issuance and delivery upon conversion.

     (B) Good Standing of the Borrower; Authorization. The Borrower is in good
standing as a corporation in the state of Nevada; (ii) is duly qualified as a
foreign corporation to do business in all other jurisdictions wherein the nature
of its business or property makes such qualifications necessary; and (iii) has
full corporate power and authority to own its properties and to carry on its
business as presently conducted and to enter into and perform this Agreement and
the Note (collectively, the “Transaction Documents”). The execution, delivery
and performance of the Transaction Documents have been duly authorized by all
necessary proceedings on the part of the Borrower. The Transaction Documents
have been duly executed and delivered by the Borrower and constitute legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms.

     (C) Compliance with Other Instruments. The execution, delivery and
performance of the Transaction Documents will not result in any breach of, or
constitute a material default under the charter or by-laws of the Borrower, or
any material agreement, instrument, judgment, decree, order, statute, rule or
regulation applicable to the Borrower. The Borrower is not in material violation
of any term of its charter or by-laws, or any term of any agreement, instrument,
judgment, decree, order, statute, rule or regulation applicable to it, the
violation of which is reasonably likely to materially adversely affect its
business, operations, properties or financial condition.

     (D) Material Adverse Changes. The Borrower is not aware of any fact which
will materially adversely affect or, so far as it can now reasonably foresee,
will materially adversely affect its business, operations, properties or
financial condition, or, in the case of the Borrower, its performance of its
obligations under the Transaction Documents.

     (E) Pending Litigation. There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of the Borrower, threatened,
against or affecting the Borrower before any court, arbitrator or administrative
or governmental body.

     (F) Consents and Permits. No consent, approval or authorization of, or
declaration or filing with, any governmental authority or any other person on
the part of the Borrower is required for the valid execution and delivery of any
of the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby, except as described in this Section 1.4. The
Borrower has all material permits, licenses, franchises or other governmental
authorizations necessary or appropriate to operate its business.

     (G) Disclosure. No statement contained in this Agreement, as supplemented
by the Borrower’s Annual Report on Form 10-K and other information (the “Public
Information”) filed with the Securities and Exchange Commission (the “SEC”),
which are incorporated by reference herein, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make such
statement, in the light of the circumstances under which it was made, not

- 2 -

--------------------------------------------------------------------------------

misleading. In furtherance thereof, the Lender should be aware that there are
various risks associated with the purchase of the Note, including, but not
limited to, those described in the “Risk Factors” sections of the periodic
reports filed with the SEC by the Borrower.

     (H) Commissions and Reimbursements. At the Closing, the Borrower shall pay
Laidlaw & Co. (UK), Ltd (i) a commission of ten percent (10%) of the principal
amount of the Note and (ii) a non-accountable expense reimbursement of $25,000.

     The Lender represents as follows: the Lender understands that the Note, and
the shares of common stock into which the Note is convertible (collectively, the
“Securities”), have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”); the Lender understands that the Securities are
being offered and issued pursuant to an exemption from registration contained in
the Securities Act based in part upon the Lender’s representations contained in
this Agreement; the Lender has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Borrower so that it is capable of evaluating the merits and risks of its
investment in the Securities and has the capacity to protect its own interests;
the Lender must bear the economic risk of this investment indefinitely unless
the Securities are registered pursuant to the Securities Act, or an exemption
from registration is available; the Lender understands that the Borrower has no
present intention of registering the Securities; the Lender understands that
there is no assurance that any exemption from registration under the Securities
Act will be available and that, even if available, such exemption may not allow
the Lender to transfer all or any portion of the Securities under the
circumstances, in the amounts or at the times the Lender might desire; the
Lender is acquiring the Securities for the Lender’s own account for investment
only, and not with a view towards their distribution; by reason of its business
or financial experience, the Lender has the capacity to protect its own
interests in connection with the transactions contemplated by the Transaction
Documents; the Lender is aware of no publication of any advertisement in
connection with the transactions contemplated by the Transaction Documents; and
it is an accredited investor (or is an entity directly or indirectly wholly
owned by one or more accredited investors) within the meaning of Regulation D
under the Securities Act.

          2. Closing. The closing of the issuance of the Note to the Lender (the
“Closing”) will take place at such date (the “Closing Date”) and location as the
parties may mutually agree, but not later than February 15, 2009. At the
Closing, the Borrower will execute and deliver to the Lender the Note, and the
Lender will lend to the Borrower the Lender Loan Amount.

          3. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered by courier, or if mailed, when mailed by United States
first-class, certified or registered mail, postage prepaid, to the other party
at the following addresses or by telecopy, receipt confirmed (or at such other
address as shall be given in writing by any party to the other):

          If to Borrower, to:

> > BEACON ENTERPRISE SOLUTIONS GROUP, INC.
> > 1961 Bishop Avenue

- 3 -

--------------------------------------------------------------------------------

> > Louisville, Kentucky 40218
> > Attention: Bruce Widener

          If to the Lender, to the address set forth on the signature page
hereto.

          4. Successors and Assigns. This Agreement, and all rights and powers
granted hereby, will bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

          5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law provisions thereof.

          6. Consent to Jurisdiction. The parties hereby agree that any action,
proceeding or claim against it arising out of, or relating in any way to, this
Agreement may be brought and enforced in the courts of the State of New York or
of the United States of America located in the County of New York, State of New
York, and irrevocably submits to such jurisdiction for such purpose. The parties
hereby irrevocably waive any objection to such exclusive jurisdiction or
inconvenient forum.

          7. Headings. The headings preceding the text of the sections and
subsections hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

          8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. Facsimile copies of original
signatures shall be effective as original signatures.

         9. Entire Agreement. This Agreement sets forth all of the promises,
covenants, agreements, conditions and undertakings between the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written. This Agreement may not be amended except by
an instrument in writing signed by the party sought to be charged with effect of
such amendment.

- 4 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.

BEACON ENTERPRISE SOLUTIONS GROUP, INC. By: _______________________________
Name: Bruce Widener
Title: Chief Executive Officer     LENDER:     _______________________________  
Name: __________________________   Company Name (if applicable):  
_______________________________      

Title (if applicable): ________________

  Address:   _______________________________   _______________________________


- 5 -

--------------------------------------------------------------------------------

Exhibit A

Promissory Note

- 6 -

--------------------------------------------------------------------------------